EXECUTION VERSION

SECOND AMENDMENT
SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of May 7, 2014 (this
“Amendment”), among BOOZ ALLEN HAMILTON INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined below), the Administrative Agent (as
defined below), the Collateral Agent (as defined below), and the Lenders party
hereto. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement.
W I T N E S S E T H
WHEREAS, the Borrower, the Lenders from time to time party thereto, and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent (in such capacity, the “Collateral Agent”) and Issuing
Lender, are parties to a Credit Agreement, dated as of July 31, 2012 (as amended
by First Amendment to Credit Agreement, dated as of August 16, 2013 and as
otherwise heretofore amended, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Persons set forth on Schedule I
hereto (the “Refinancing Revolving Lenders”) provide revolving commitments (the
“Refinancing Revolving Commitments”) in an aggregate amount of $500.0 million to
the Borrower, and each Refinancing Revolving Lender has agreed to provide a
Refinancing Revolving Commitment in an aggregate amount as set forth on Schedule
I hereto, in each case subject to the terms and conditions set forth herein;
WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule
II hereto (the “New Refinancing Tranche A Term Lenders”) make term loans (the
“New Refinancing Tranche A Term Loans”) in an aggregate principal amount of
$81,269,250.03 to the Borrower on the Second Amendment Effective Date and (b)
the Exchanging Tranche A Term Lenders (as defined below) exchange their Existing
Tranche A Term Loans (as defined below) for term loans of like aggregate
principal amount (the “Exchanged Refinancing Tranche A Term Loans” and, together
with the New Refinancing Tranche A Term Loans, the “Refinancing Tranche A Term
Loans”), in each case subject to the terms and conditions set forth herein;
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrower has
requested that the Persons listed on Schedule III hereto (the “2014 Supplemental
Lenders”) increase their outstanding Initial Tranche A Term Loans or become
lenders of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principal amount of $168,437,500.00 to the Borrower on the
Second Amendment Effective Date (the “2014 Supplemental Term Loans”), in each
case subject to the terms and conditions set forth herein; and
WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Borrower and the
Lenders party hereto, constituting no less than the Required Lenders (determined
as of the Second Amendment Effective Date) agree to amend the Credit Agreement
as set forth in Section 5 hereof;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE – REFINANCING REVOLVING COMMITMENTS.
(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement, each Refinancing Revolving Lender severally agrees to provide
Refinancing Revolving Commitments to the Borrower in an aggregate amount equal
to the amount set forth opposite such Refinancing Revolving Lender’s name on
Schedule I hereto.
(b)    The Revolving Commitments existing immediately prior to the effectiveness
hereof (the “Existing Revolving Commitments”) shall be terminated upon the
effectiveness of this Amendment, and shall be replaced by the Refinancing
Revolving Commitments. Any accrued commitment fees under Section 2.9 of the
Credit Agreement and any accrued Letter of Credit fees under the first sentence
of Section 3.3(a) of the Credit Agreement shall be paid in full in cash on the
Second Amendment Effective Date, it being understood and agreed that such fees
pursuant to such Sections shall accrue for the account of the Refinancing
Revolving Lenders from the Second Amendment Effective Date. Any Revolving Loans
existing immediately prior to the effectiveness hereof (the “Existing Revolving
Loans”) shall be repaid in full in cash on the Second Amendment Effective Date,
together with all accrued and unpaid interest on, and all other amounts owing in
respect of, such Existing Revolving Loans.
(c)    Unless the context shall otherwise require, the Refinancing Revolving
Lenders shall constitute “Revolving Lenders” and “Lenders”, the Refinancing
Revolving Commitments shall constitute “Revolving Commitments” and “Commitments”
and revolving loans made pursuant to the Refinancing Revolving Commitments shall
constitute “Revolving Loans” and “Loans”, in each case for all purposes of the
Credit Agreement (as amended hereby) and the other Loan Documents.
(d)    Each Issuing Lender and each Refinancing Revolving Lender hereby agrees
that, notwithstanding the termination of the Existing Revolving Commitments, the
Letters of Credit outstanding on the Second Amendment Effective Date shall
remain outstanding, and each Refinancing Revolving Lender further agrees that it
shall be bound by the applicable provisions of Section 3 of the Credit Agreement
in respect thereof.
SECTION TWO – REFINANCING TRANCHE A TERM LOANS.
(e)    Subject to the terms and conditions set forth herein and in the Credit
Agreement, each New Refinancing Tranche A Term Lender severally agrees to make
New Refinancing Tranche A Term Loans in Dollars to the Borrower on the Second
Amendment Effective Date in an aggregate principal amount not to exceed the
amount set forth opposite such New Refinancing Tranche A Term Lender’s name on
Schedule II hereto. Amounts borrowed under this Section 2(a) and repaid or
prepaid may not be reborrowed.
(f)    The proceeds of the New Refinancing Tranche A Term Loans shall be used
solely to repay in full all Initial Tranche A Term Loans outstanding under the
Credit Agreement immediately prior to the effectiveness hereof (the “Existing
Tranche A Term Loans”), other than the Existing Tranche A Term Loans of the
Exchanging Tranche A Term Lenders that are exchanged for Exchanged Refinancing
Tranche A Term Loans and deemed repaid pursuant to paragraph (d) below, and to
pay related accrued and unpaid interest, fees and expenses.
(g)    Unless previously terminated, the commitments of the New Refinancing
Tranche A Term Lenders pursuant to Section 2(a) shall terminate upon the making
of the New Refinancing Tranche A Term Loans on the Second Amendment Effective
Date.
(h)    Each Existing Tranche A Term Lender that executes and delivers a
signature page to this Amendment and indicates thereon its election of the
“Cashless Settlement Option” (each such Lender, an “Exchanging Tranche A Term
Lender” and, together with the New Refinancing Tranche A Term Lenders, the
“Refinancing Tranche A Term Lenders”; each Tranche A Term Lender that does not
so elect, a “Non-Exchanging Lender”) severally agrees, on the Second Amendment
Effective Date and subject to the terms and conditions set forth herein and in
the Credit Agreement, to exchange all (or such lesser amount as the
Administrative Agent may allocate to such Lender (any such Existing Tranche A
Term Loans of such Lender not allocated for exchange pursuant hereto, its
“Non-Allocated Existing Tranche A Term Loans”)) of its Existing Tranche A Term
Loans (the aggregate principal amount of Existing Tranche A Term Loans of such
Lender so exchanged, its “Exchanged Amount”) for Exchanged Refinancing Tranche A
Term Loans (which Existing Tranche A Term Loans so exchanged shall thereafter be
deemed repaid and canceled and no longer be outstanding) in an aggregate
principal amount equal to its Exchanged Amount. All accrued and unpaid interest
on, and all other amounts owing in respect of, the Existing Tranche A Term Loans
of each Exchanging Tranche A Term Lender that are exchanged pursuant to this
paragraph (d) (less the Exchanged Amount) shall be repaid in full in cash on the
Second Amendment Effective Date.
(i)    The Existing Tranche A Term Loans of each Non-Exchanging Lender and the
Non-Allocated Existing Tranche A Term Loans of each Exchanging Tranche A Term
Lender shall be repaid in full in cash on the Second Amendment Effective Date,
together with all accrued and unpaid interest on, and all other amounts owing in
respect of, such Existing Tranche A Term Loans.
(j)    Unless the context shall otherwise require, the New Refinancing Tranche A
Term Lenders and the Exchanging Tranche A Term Lenders shall constitute “Tranche
A Term Lenders”, “Term Lenders” and “Lenders” and the New Refinancing Tranche A
Term Loans and Exchanged Refinancing Tranche A Term Loans shall constitute
“Initial Tranche A Term Loans”, “Tranche A Term Loans”, “Term Loans” and
“Loans”, in each case for all purposes of the Credit Agreement (as amended
hereby) and the other Loan Documents.


SECTION THREE – 2014 SUPPLEMENTAL TERM LOANS.
(k)    Subject to the terms and conditions set forth herein and in the Credit
Agreement, each 2014 Supplemental Lender severally agrees to make 2014
Supplemental Term Loans in Dollars to the Borrower on the Second Amendment
Effective Date in an aggregate principal amount not to exceed the amount set
forth opposite such 2014 Supplemental Lender’s name in the column titled
“Increasing Supplemental Term Loan Amount” on Schedule III hereto. Amounts
borrowed under this Section 3(a) and repaid or prepaid may not be reborrowed.
(l)    The proceeds of the 2014 Supplemental Term Loans shall be used solely to
partially prepay Tranche B Term Loans outstanding under the Credit Agreement and
to pay related accrued and unpaid interest, fees and expenses.
(m)    Unless previously terminated, the commitments of the 2014 Supplemental
Lenders pursuant to Section 3(a) shall terminate upon the making of the 2014
Supplemental Term Loans on the Second Amendment Effective Date.
(n)    Unless the context shall otherwise require, the 2014 Supplemental Lenders
shall constitute “Tranche A Term Lenders”, “Term Lenders”, “Lenders” and, if
applicable, “New Lenders”, and the 2014 Supplemental Term Loans shall constitute
“Initial Tranche A Term Loans”, “Tranche A Term Loans”, “Term Loans”, “Loans”
and “New Term Loans”, in each case for all purposes of the Credit Agreement (as
amended hereby) and the other Loan Documents. For the avoidance of doubt, the
New Refinancing Tranche A Term Loans, the Exchanged Refinancing Tranche A Term
Loans and the 2014 Supplemental Term Loans shall constitute a single Tranche
under the Credit Agreement (as amended hereby) in an aggregate principal amount
of $830,000,000 as of the Second Amendment Effective Date.
SECTION FOUR – CREDIT AGREEMENT AMENDMENTS. Subject to the satisfaction of the
conditions set forth in clause (b) of Section Six hereof each of the parties
hereto hereby acknowledges, agrees and consents that the Credit Agreement will
be amended as provided in this Section, effective as of the Second Amendment
Effective Date:
(o)    The following defined terms shall be added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:
“2014 Supplemental Term Loans”: has the meaning assigned to such term in the
Second Amendment.
“Second Amendment”: the Second Amendment to Credit Agreement, dated as of the
Second Amendment Effective Date, among the Loan Parties, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.
“Second Amendment Effective Date”: May 7, 2014.
(p)    The definition of “Revolving Termination Date” set forth in Section 1.1
of the Credit Agreement is hereby amended by replacing “December 31, 2017” with
“May 31, 2019”.
(q)    The definition of “Tranche A Term Maturity Date” set forth in Section 1.1
of the Credit Agreement is hereby amended by replacing “December 31, 2017” with
“May 31, 2019”.
(r)    Section 2.3 of the Credit Agreement is hereby amended by (x) replacing
“Closing Date” with “Second Amendment Effective Date” in both places where it
appears and (y) replacing the table that appears therein in its entirety and
replacing it with the following table:
Date
Amount
September 30, 2014
1.25%
December 31, 2014
1.25%
March 31, 2015
1.25%
June 30, 2015
1.25%
September 30, 2015
1.875%
December 31, 2015
1.875%
March 31, 2016
1.875%
June 30, 2016
1.875%
September 30, 2016
2.5%
December 31, 2016
2.5%
March 31, 2017
2.5%
June 30, 2017
2.5%
September 30, 2017
3.125%
December 31, 2017
3.125%
March 31, 2018
3.125%
June 30, 2018
3.125%
September 30, 2018
13%
December 31, 2018
13%
March 31, 2019
13%



(s)    Section 2.20 of the Credit Agreement is hereby amended by adding the
following new paragraph (i) at the end thereof:
“(i) For purposes of this Agreement, any reference to IRS Form W 8 BEN shall be
deemed to include a reference to IRS Form W 8 BEN-E.”
(t)    Section 6.9 of the Credit Agreement is hereby amended by adding “(other
than 2014 Supplemental Term Loans)” after “Initial Tranche A Term Loans”.
SECTION FIVE – ADDITIONAL AMENDMENTS. Subject to the satisfaction of the
conditions set forth in clause (c) of Section Six hereof, each of the parties
hereto hereby acknowledges, agrees and consents that the Credit Agreement will
be amended as provided in this Section, effective as of the Additional Amendment
Effective Time:
(u)    The definition of “Available Amount” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following at the end of such
definition: “; excluding, in the case of the immediately preceding clause (a)
and clause (b), Restricted Payments and Investments made prior to the Second
Amendment Effective Date in an aggregate amount not exceeding $100,000,000.”
(v)    The definition of “Excess Cash Flow Application Amount” set forth in
Section 1.1 of the Credit Agreement is hereby amended by replacing “3.00:1.00”
with “3.50:1.00”.
(w)    The definition of “Excess Cash Flow Percentage” set forth in Section 1.1
of the Credit Agreement is hereby amended by replacing “3.00:1.00” with
“3.50:1.00”.
(x)    The definition of “Maximum Incremental Facilities Amount” set forth in
Section 1.1 of the Credit Agreement is hereby amended by replacing “3.25:1.00”
with “3.50:1.00”.
(y)    The definition of “Permitted Investors” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing “or the First Amendment
Effective Date” with “, the First Amendment Effective Date or the Second
Amendment Effective Date” in each place where such phrase appears.
(z)    The definition of “Responsible Officer” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding “, director of finance (or similar
title),” after “chief financial officer (or similar title),” in both places
where it appears.
(aa)    Section 2.25(e) of the Credit Agreement is hereby amended by inserting
“(x) in the case of the 2014 Supplemental Term Loans, the Second Amendment, or
(y) otherwise,” after the phrase “pursuant to” in the first sentence of such
Section 2.25(e).
(bb)    The following new Section 6.11 of the Credit Agreement is hereby added:
“6.11    Changes in Jurisdictions of Organization; Name. In the case of any Loan
Party, upon any change of its name or change of its jurisdiction of
organization, such Loan Party shall deliver prompt (and in any event no later
than 30 days following such change) written notice to the Collateral Agent and
deliver to the Collateral Agent, all additional executed financing statements,
financing change statements and other documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for in the Security Documents.”
(cc)    Section 7.1(a) of the Credit Agreement is hereby amended by deleting the
table that appears therein in its entirety and replacing it with the following
table:
Period
Consolidated Net Total Leverage Ratio
September 30, 2012
4.50:1.00
December 31, 2012
4.50:1.00
March 31, 2013
4.25:1.00
June 30, 2013
4.25:1.00
September 30, 2013
4.25:1.00
December 31, 2013
4.25:1.00
March 31, 2014
4.25:1.00
June 30, 2014
4.25:1.00
September 30, 2014
4.25:1.00
December 31, 2014
4.25:1.00
March 31, 2015
and thereafter
4.00:1.00



(dd)    Section 7.6(b) of the Credit Agreement is hereby amended and restated in
its entirety and replaced with the following:
“(b)     provided that (i) no Default or Event of Default is continuing or would
result therefrom (or, in the case of a Restricted Payment that is necessary or
advisable (as determined by the Borrower in good faith) for the consummation of
a Limited Condition Acquisition, no Default or Event of Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into) the Borrower may make Restricted Payments in an
aggregate amount not to exceed the Available Amount, and (ii)(x) no Default or
Event of Default is continuing or would result therefrom (or, in the case of a
Restricted Payment that is necessary or advisable (as determined by the Borrower
in good faith) for the consummation of a Limited Condition Acquisition, no
Default or Event of Default exists as of the date the definitive acquisition
agreements for such Limited Condition Acquisition are entered into) and (y) the
Consolidated Net Total Leverage Ratio shall not exceed 3.50 to 1.00 on a pro
forma basis as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1 at the time of
such Restricted Payment, the Borrower may make unlimited Restricted Payments;”
(ee)    Section 7.6(o) of the Credit Agreement is hereby amended by replacing
“other Restricted Payments in an amount not to exceed $150,000,000” with “(x)
other Restricted Payments made prior to the Second Amendment Effective Date in
an amount not to exceed $150,000,000 and (y) other Restricted Payments made on
or after the Second Amendment Effective Date in an amount not to exceed
$300,000,000”.
(ff)    Section 7.7(f) of the Credit Agreement is hereby amended by (x)
replacing “(A)(x)” with “(x)” and (y) replacing “$300,000,000” with “(A) the
greater of (x) $300,000,000 and (y) 50% of Consolidated EBITDA as of the end of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1”.
(gg)    Section 7.7(h) of the Credit Agreement is hereby amended by replacing
“$75,000,000” with “the greater of (x) $75,000,000 and (y) 12.5% of Consolidated
EBITDA as of the end of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1”.
(hh)    Section 7.7(v) of the Credit Agreement is hereby amended by replacing
“$75,000,000” with “the greater of (x) $75,000,000 and (y) 12.5% of Consolidated
EBITDA as of the end of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1”.
(ii)    Section 7.7(x) of the Credit Agreement is hereby amended by replacing
“$50,000,000” with “the greater of (x) $50,000,000 and (y) 10% of Consolidated
EBITDA as of the end of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1”.
(jj)    Section 7.7(z) of the Credit Agreement is hereby amended by replacing
“2.50” with “3.50”.
(kk)    Section 7.16 of the Credit Agreement is hereby deleted in its entirety.
SECTION SIX – CONDITIONS TO EFFECTIVENESS:
(ll)    This Amendment shall become effective on the date on which the Loan
Parties, each Refinancing Tranche A Term Lender, each Exchanging Tranche A Term
Lender, each Refinancing Revolving Lender and each 2014 Supplemental Lender
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to the Administrative Agent (or its counsel);
provided that, (x) the agreements set forth in Sections 1 and 2 hereof and the
amendments set forth in Section 4 hereof shall become effective only if the
Second Amendment Effective Date shall occur, (y) the amendments set forth in
Section 5 hereof shall become effective only if the Additional Amendment
Effective Time shall occur and (z) the agreements set forth in Section 3 hereof
shall become effective only if the Incremental Effective Time shall occur.
(mm)    The agreements set forth in Sections 1 and 2 hereof and the amendments
set forth in Section 4 hereof shall become effective as of the time (the “Second
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:
(i)
No Default; Representations and Warranties. no Default or Event of Default shall
exist as of the Second Amendment Effective Date after giving effect to this
Amendment and the borrowing of the Refinancing Tranche A Term Loans and all of
the representations and warranties of the Loan Parties contained in the Loan
Documents shall be true and correct in all material respects on the Second
Amendment Effective Date as if made on and as of such date (unless such
representation or warranty relates to a specific date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such specific date);

(ii)
Tranche A Term Loan Borrowing and Prepayment. (i) the Administrative Agent shall
have received from the Borrower a notice of prepayment with respect to the
Initial Tranche A Term Loans (other than the Exchanged Initial Tranche A Term
Loans) (the “Term Loan Prepayment”) and a notice of borrowing with respect to
the Refinancing Tranche A Term Loans and (ii) substantially contemporaneously
with the other transactions contemplated hereby, the Borrower shall have made
the Term Loan Prepayment and shall have paid all accrued and unpaid interest on
all Existing Tranche A Term Loans and other amounts required to be paid by it in
connection therewith;

(iii)
Revolving Commitment Termination. (i) the Administrative Agent shall have
received from the Borrower a notice of termination with respect to the Existing
Revolving Commitments and, to the extent any Existing Revolving Loans are
outstanding, a notice of prepayment with respect to such Existing Revolving
Commitments (the “Revolving Loan Prepayment”) and (ii) if applicable,
substantially contemporaneously with the other transactions contemplated hereby,
the Borrower shall have made the Revolving Loan Prepayment, and shall have paid
all accrued and unpaid interest on all Existing Revolving Loans and other
amounts required to be paid by it in connection therewith;

(iv)
Fees. the Borrower shall have paid, or caused to be paid (including by means of
offsetting against the proceeds of the 2014 Supplemental Term Loans) to the
Administrative Agent all fees and other amounts due and payable under or in
connection with this Amendment, including, without limitation, the fees payable
pursuant to Section 13 hereof and all fees and other amounts agreed to between
the Borrower and the joint lead arrangers of this Amendment, and, to the extent
invoiced in reasonable detail at least three Business Days prior to the Second
Amendment Effective Date, all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document;

(v)
Legal Opinions; Certificates. the Administrative Agent shall have received legal
opinions and closing certificates (consistent with those delivered on the
Closing Date pursuant to clauses (f) and (g) of Section 5.1 of the Credit
Agreement), together with appropriate insertions and attachments (including true
and complete copies of resolutions of the board of directors or a duly
authorized committee thereof for each of the Loan Parties approving and
authorizing the execution, delivery and performance of this Amendment, and the
performance of the Credit Agreement as amended hereby and a good standing
certificate (or the equivalent thereof) for the Borrower and the other Loan
Parties from their respective jurisdictions of formation); and

(vi)
USA PATRIOT Act. the Lenders shall have received from the Borrower and each of
the Loan Parties documentation and other information reasonably requested by any
Lender no less than 5 Business Days prior to the Second Amendment Effective Date
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.

(nn)    The amendments set forth in Section 5 hereof shall become effective on
the date on which each of the following conditions is satisfied (the “Additional
Amendment Effective Time”):
(i)
Required Lenders. The Administrative Agent shall have received counterparts of
this Amendment executed by the Required Lenders; and

(ii)
Second Amendment Effective Date. The Second Amendment Effective Date shall have
occurred.

(oo)    The agreements set forth in Section 3 hereof shall become effective on
the date on which each of the following conditions is satisfied (the
“Incremental Effective Time”):
(i)
Borrowing Notice. The Administrative Agent shall have received from the Borrower
a notice of borrowing with respect to the 2014 Supplemental Term Loans; and

(ii)
Second Amendment Effective Date. The Additional Amendment Effective Time shall
have occurred.

SECTION SEVEN – REPRESENTATIONS AND WARRANTIES; NO DEFAULTS. In order to induce
the Lenders to enter into this Amendment, each of the Loan Parties represents
and warrants, on the Second Amendment Effective Date, to each of the Lenders and
the Administrative Agent that:
(pp)    the execution, delivery and performance by such loan party of this
Amendment is within such Loan Party’s corporate or other powers, has been
authorized by all necessary corporate or other organizational action, except
(other than with respect to the Borrower), to the extent such failure to do so
would not reasonably be expected to have a Material Adverse Effect, and has been
duly executed and delivered on behalf of the Loan Parties party hereto;
(qq)    this Amendment and the Credit Agreement, as amended hereby, each
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors' rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)
and the implied covenants of good faith and fair dealing;
(rr)    all of the representations and warranties contained in the Credit
Agreement, as amended hereby, and in the other Loan Documents are true and
correct in all material respects on the Second Amendment Effective Date as if
made on and as of such date (unless such representation or warranty relates to a
specific date, in which case such representation or warranty were true and
correct in all material respects as of such specific date); and
(ss)    no Default or Event of Default exists as of the Second Amendment
Effective Date after giving effect to this Amendment and the borrowing of the
Refinancing Tranche A Term Loans and the 2014 Supplemental Term Loans.
The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Second Amendment Effective Date, the Additional Amendment
Effective Time and the Incremental Effective Time. It is understood that such
writing may be delivered or furnished by electronic communication.
SECTION EIGHT – SECURITY. The Loan Parties acknowledge that (a) the Refinancing
Tranche A Term Loans, any Revolving Loans made pursuant to the Refinancing
Revolving Commitments and the 2014 Supplemental Term Loans constitute Borrower
Obligations (as defined in the Guarantee and Collateral Agreement) and (b)
notwithstanding the effectiveness of this Amendment, (i) the Guarantee and
Collateral Agreement shall continue to be in full force and effect, (ii) the
Guarantor Obligations of each Guarantor are not impaired or affected and (iii)
all guarantees made by the Loan Parties pursuant to the Guarantee and Collateral
Agreement and all Liens granted by the Loan Parties as security for the Borrower
Obligations (including the Refinancing Tranche A Term Loans, any Revolving Loans
made pursuant to the Refinancing Revolving Commitments and the 2014 Supplemental
Term Loans) and the Guarantor Obligations pursuant to the Guarantee and
Collateral Agreement continue in full force and effect; and, further, confirm
and ratify their respective obligations under each of the Loan Documents
executed by the Loan Parties, as amended hereby.
SECTION NINE – WAIVER.    Notwithstanding anything contained in Section 2.25 of
the Credit Agreement to the contrary, the parties hereto hereby waive any notice
requirement with respect to the 2014 Supplemental Term Loans and the issuance of
New Term Loans with respect thereto.
SECTION TEN – SEVERABILITY. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION ELEVEN – CONTINUING EFFECT; NO OTHER WAIVERS OR AMENDMENTS. Except as
expressly set forth herein, this Amendment shall not (i) constitute a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Credit Agreement (other than with respect to
the Existing Tranche A Term Loans and the Tranche B Term Loans which are prepaid
with the proceeds from the 2014 Supplemental Term Loans) or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby or (ii) by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Loan Parties under the Credit
Agreement, as amended hereby, the Guarantee and Collateral Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, as amended hereby, the Guarantee and Collateral Agreement or
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, as amended hereby, the Guarantee
and Collateral Agreement or any other Loan Document in similar or different
circumstances. After the Second Amendment Effective Date, any reference in any
Loan Document to the Credit Agreement shall mean the Credit Agreement, as
amended hereby. This Amendment shall constitute a Loan Document for all purposes
of the Credit Agreement and the other Loan Documents.
SECTION TWELVE – COUNTERPARTS. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic (i.e. “pdf”) transmission shall be effective as delivery
of a manually executed counterpart hereof.
SECTION THIRTEEN– PAYMENT OF FEES AND EXPENSES. The Borrower agrees (a) to pay
to (i) each Exchanging Tranche A Term Lender and Refinancing Revolving Lender,
as applicable, an amendment fee in an amount equal to 0.25% of (x) in the case
of an Exchanging Tranche A Term Lender, the aggregate principal amount of such
Exchanging Tranche A Term Lender’s Exchanged Refinancing Tranche A Term Loans
outstanding on the Second Amendment Effective Date and (y) in the case of a
Refinancing Revolving Lender, the aggregate amount of such Extended Revolving
Lender’s Refinancing Revolving Commitments outstanding on the Second Amendment
Effective Date, (ii) each Tranche B Term Lender that shall have executed and
unconditionally delivered to the Administrative Agent (or its counsel) a
counterpart to this Amendment at or prior to 5:00 p.m., New York City time, on
April 29, 2014, an amendment fee in an amount equal to 0.25% of the aggregate
principal amount of such Tranche B Term Lender’s Initial Tranche B Term Loans
outstanding on the Second Amendment Effective Date and (iii) each New
Refinancing Tranche A Term Lender and 2014 Supplemental Lender an upfront fee in
an amount equal to 0.25% of (x) in the case of a New Refinancing Tranche A Term
Lender, the aggregate principal amount of such New Refinancing Tranche A Term
Lender’s New Refinancing Tranche A Term Loans outstanding on the Second
Amendment Effective Date and (y) in the case of a 2014 Supplemental Lender, the
aggregate principal amount of such 2014 Supplemental Lender’s 2014 Supplemental
Term Loans outstanding on the Second Amendment Effective Date and (b) to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment
including, without limitation, the reasonable fees and disbursements and other
charges of Cravath, Swaine & Moore LLP, counsel to the Administrative Agent.
SECTION FOURTEEN – GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The provisions of Sections 10.12 and
10.17 of the Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis.
    


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.


BOOZ ALLEN HAMILTON INC.
By:    /s/ Samuel R. Strickland            
Name: Samuel R. Strickland
Title: Executive Vice President, Chief Financial
    Officer and Chief Administrative Officer


BOOZ ALLEN HAMILTON INVESTOR CORPORATION
By:    /s/ Samuel R. Strickland            
Name: Samuel R. Strickland
Title: Executive Vice President, Chief Financial
    Officer and Chief Administrative Officer


BOOZ ALLEN HAMILTON ENGINEERING HOLDING CO., LLC
By:    /s/ Samuel R. Strickland            
Name: Samuel R. Strickland
Title: Vice President


BOOZ ALLEN HAMILTON ENGINEERING SERVICES, LLC
By:    /s/ Samuel R. Strickland            
Name: Samuel R. Strickland
Title: Vice President


SDI TECHNOLOGY CORPORATION
By:    /s/ Samuel R. Strickland            
Name: Samuel R. Strickland
Title: Vice President


ASE, INC.
By:    /s/ John D. Mayer                
Name: John D. Mayer
Title: President


BOOZ ALLEN HAMILTON INTERNATIONAL, INC.
By:    /s/ Michael W. Jones                
Name: Michael W. Jones
Title: President


BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Issuing
Lender


By:    /s/ David H. Strickert                
Name:    David H. Strickert
Title:    Managing Director


Banco de Sabadell, S.A., Miami Branch, as Refinancing Revolving Lender, New
Refinancing Tranche A Term Lender and 2014 Supplemental Lender






By:    /s/ Maurici Lladó                
Name:    Maurici Lladó
Title:    Executive Director
Corporate & Investment Banking Americas


The Bank of Tokyo-Mitsubishi UFJ, Ltd., as New Refinancing Tranche A Term Lender
and 2014 Supplemental Lender


By:    /s/ George Stoecklein                
Name:    George Stoecklein
Title:    Director
Crédit Industriel et Commercial
as New Refinancing Tranche A Term Lender and 2014 Supplemental Lender


By:    /s/ Clifford Abramsky                
Name:    Clifford Abramsky
Title:    Managing Director


By:    /s/ Marcus Edward                
Name:    Marcus Edward
Title:    Managing Director


Fifth Third Bank, as
Refinancing Revolving Lender, New Refinancing Tranche A Term Lender and 2014
Supplemental Lender
By:    /s/ Susan A. Waters                
Name:    Susan A. Waters
Title:    Vice President


First Hawaiian Bank, as New
Refinancing Tranche A Term Lender and 2014 Supplemental Lender
By:    /s/ Derek Chang                
Name:    Derek Chang
Title:    Vice President
FIRST NATIONAL BANK OF OMAHA,
as New Refinancing Tranche A Term Lender and 2014 Supplemental Lender
By:    /s/ Andrew H. Wong                
Name:    Andrew H. Wong
Title:    Director






        
HSBC Bank USA, N.A., as New Refinancing Tranche A Term Lender and 2014
Supplemental Lender


By:    /s/ Reed R. Menefee                
Name:    Reed R. Menefee
Title:    Senior Vice President
(signing authority 20403)
    
M&T Bank, as Refinancing Revolving Lender, New Refinancing Tranche A Term Lender
and 2014 Supplemental Lender




By:    /s/ Brendan C. Bayer                
Name:    Brendan C. Bayer
Title:    Assistant Vice President


One West Bank, NA, as New
Refinancing Tranche A Term Lender and 2014 Supplemental Lender




By:    /s/ Jean-Pierre Knight                
Name:    Jean-Pierre Knight
Title:    SVP




PEOPLE’S UNITED BANK, as New Refinancing
Tranche A Term Lender and 2014 Supplemental Lender




By:    /s/ David Denlinger                
Name:    David Denlinger
Title:    SVP, Regional Manager
Regions Bank, as Refinancing Revolving Lender, New Refinancing Tranche A Term
Lender and 2014 Supplemental Lender




By:    /s/ Kyle B. Husted                
Name:    Kyle B. Husted
Title:    Assistant Vice President


SYNOVUS BANK, as Refinancing Revolving Lender, New Refinancing Tranche A Term
Lender and 2014 Supplemental Lender




By:    /s/ Aaron Hill                
Name:    Aaron Hill
Title:    Corporate Banker


TD Bank, N.A., as New Refinancing Tranche A Term Lender and 2014 Supplemental
Lender




By:    /s/ Mark Hogan                
Name:    Mark Hogan
Title:    Senior Vice President


I. Election (Check Any That Apply):


A.    □ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REVOLVING LENDERS ONLY):  
By checking this box, the undersigned Revolving Lender hereby consents to the
Amendment and agrees to provide Refinancing Revolving Commitments in an
aggregate amount indicated below (or such lesser amount allocated to such
Revolving Lender by the Administrative Agent)


Amount of existing Revolving Commitments: $_________





B.    □ CONSENT AND CASHLESS SETTLEMENT OPTION (TRANCHE A TERM LENDERS ONLY):  
By checking this box, the undersigned Tranche A Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Tranche A Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche A Term Loans in an equal principal
amount.


Principal amount of Existing Tranche A Term Loans: $___________________



C.    □ CONSENT TO AMENDMENT (TRANCHE B TERM LENDERS ONLY):  
By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment.



II. Signature:


Name of Institution: [Lender Signature Pages on File with the Administrative
Agent]



by
 
 
Name:
 
Title:
For any institution requiring a second signature line:
by
 
 
Name:
 
Title:



SCHEDULE I
Refinancing Revolving Commitments
Refinancing Revolving Lenders
Refinancing Revolving Commitments
Barclays Bank PLC
$50,000,000.00
Credit Suisse AG
$47,294,478.92
Bank of America, N.A.
$42,245,537.68
HSBC Bank USA, N.A.
$40,051,180.35
JPMorgan Chase Bank, N.A.
$40,051,180.35
Sumitomo Mitsui Banking Corporation
$40,051,180.35
Citibank, N.A.
$40,051,180.35
Morgan Stanley Bank, N.A.
$40,051,180.35
Bank of Tokyo-Mitsubishi UFJ, Ltd.
$30,612,244.90
TD Bank, N.A.
$20,408,163.27
Capital One National Association
$20,408,163.27
Mizuho Bank, Ltd.
$16,326,530.61
Fifth Third Bank
$14,700,000.00
Citizens Bank of Pennsylvania
$14,285,714.29
PNC Bank, National Association
$8,163,265.31
Regions Bank
$7,350,000.00
M & T Bank
$6,100,000.00
First Commonwealth Bank
$5,102,040.82
Synovus Bank
$4,904,693.88
American Savings Bank, F.S.B.
$4,081,632.65
Stifel Bank and Trust
$4,081,632.65
Banco de Sabadell, S.A., Miami Branch
$3,680,000.00
Total:
$500,000,000.00

SCHEDULE II
New Refinancing Tranche A Term Loans
New Refinancing Tranche A Term Lenders
New Refinancing Tranche A Term Loan Amount
Fifth Third Bank
$14,743,281.97
HSBC Bank USA, N.A.
$13,018,350.53
People's United Bank
$7,485,551.55
Regions Bank
$7,371,640.99
Bank of Tokyo-Mitsubishi UFJ, Ltd.
$6,509,175.26
M & T Bank
$6,151,170.62
Synovus Bank
$4,910,282.71
OneWest Bank, N.A.
$4,881,881.45
First Hawaiian Bank
$4,230,963.92
TD Bank, N.A.
$4,097,293.36
Banco de Sabadell, S.A., Miami Branch
$3,684,193.20
First National Bank of Omaha
$2,278,211.34
Crédit Industriel et Commercial
$1,907,253.12
Total:
$81,269,250.03

SCHEDULE III
2014 Supplemental Term Loans
2014 Supplemental Lenders
2014 Supplemental Term Loan Amount
Fifth Third Bank
$30,556,718.03
HSBC Bank USA, N.A.
$26,981,649.47
People's United Bank
$15,514,448.45
Regions Bank
$15,278,359.01
Bank of Tokyo-Mitsubishi UFJ, Ltd.
$13,490,824.74
M & T Bank
$12,748,829.38
Synovus Bank
$10,176,982.60
OneWest Bank, N.A.
$10,118,118.55
First Hawaiian Bank
$8,769,036.08
TD Bank, N.A.
$8,491,992.36
Banco de Sabadell, S.A., Miami Branch
$7,635,806.80
First National Bank of Omaha
$4,721,788.66
Crédit Industriel et Commercial
$3,952,945.88
Total:
$168,437,500.00



















    


















